Citation Nr: 1803203	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  13-25 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left ankle disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from January 1985 to December 1986.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal of June 2011 and February 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver Colorado.

In August 2017, the Veteran and his wife testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the August 2017 Board hearing that he believes that his joint issues were due to carrying heavy packs/gear for prolonged periods of time during service while carrying out his duties as an indirect fire infantryman. He contends that carrying such heavy loads eventually led to his current joint issues of the knees, ankles and feet.

The Veteran is currently diagnosed as having degenerative joint disease of the left knee, patellofemoral syndrome of the right knee, bilateral ankle instability and bilateral pes cavus. 

The record contains VA examination reports and private medical opinions; however, none of the opinions fully address the Veteran's contentions. 

On VA examination in May 2011, the examiner opined that the Veteran's bilateral knee condition was not caused by or a result of any injuries which began in service.  The rationale provided was that there was no record of any knee problems in the service treatment records.  The examiner also noted that there were many other factors and issues which had time to occur after separation from service between 1986 and 2011 which are more than likely responsible for his current bilateral knee condition.  The examiner, however, did not specify what such factors and issues were.  

In a September 2011 private treatment report, Dr. J. S., stated that the Veteran's activities in the military may have directly resulted in his left knee injuries, but that there is no way to ascertain what portion of his left knee problem is genetic versus related to his patellar subluxations that occurred in the military.   

In a February 2013 treatment report, a private podiatrist opined that the physical demands placed on the extremities during military service did contribute to the Veteran's development of chronic pain in his feet and ankles.  However, the podiatrist did not provide a rationale for the opinion.   

In an August 2013 Disability Benefits Questionnaire, a private podiatrist reported the following:  "The pes cavus in gait leads to transverse plane motion of the patella-femoral joint and exacerbates his [the Veteran's] underlying knee conditions (with hx of meniscal damage in service)."

In an August 2013 VA examination report, the examiner stated that the Veteran's pes cavus (which was determined to be congenital by a podiatrist) was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The examiner's rationale was based on the determination that the condition was congenital as well as the determination that no treatment was sought during service or for several years following service.  Moreover, the examiner opined that the Veteran's instability of the ankles was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that there was no evidence of treatment for an ankle condition during service or for many years thereafter.  The examiner did feel that the ankle condition is secondary to the Veteran's bilateral pes cavus.

In light of the above, the Board finds that further VA examination and opinions are warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) to determine the current nature and etiology of his claimed bilateral knee, bilateral ankle and bilateral foot disabilities.  The claims file must be made available to the examiner for review and the examiner must state in the examination report that the claims file has been reviewed.  All indicated tests should be performed.

The examiner is advised that the Veteran is competent to report his symptoms and history experienced through his senses.  Such reports must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

The examiner is asked to opine as to:

 * Whether it is at least as likely as not that a left knee and/or right knee disability(ies) is/are etiologically related to active service.  Rationale must be provided for all opinions proffered. 

 * Whether it is at least as likely as not that left ankle and/or right ankle disability(ies) is/are etiologically related to active service.  Rationale must be provided for all opinions proffered. 

 * Whether it is at least as likely as not that right foot and/or left foot disability(ies) is/are etiologically related to active service.  Rationale must be provided for all opinions proffered. 

 * If disability of a knee disability, foot disability or an ankle disability is opined to be at least as likely as not etiologically related to service, the examiner should determine whether it is at least as likely as not that any other disability at issue is proximately due to, or chronically aggravated by, such disability. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ must furnish to the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




